DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 16th, 2021 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/405,020 last filed on Dec 16th, 2021.
Claims 2, 9, 15-18, and 20 were cancelled.
Claims 1, 3-6, 8, 10-13, 19, 21, 22, and 24-26 were amended.
Claims 1, 3-8, 10-14, 19, 21-26 remain pending and have been examined, directed to method for assigning identifiers to switches in stack, optical cable, and related device.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner has reviewed and performed some updated searching 
Arguments made against the previous combination of references are now moot.  
Independent claims 1, 8, and 19 were all similarly amended and thus were similarly rejected under the same rationale under the new combination of references.
The remaining dependent claim features were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, 19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2015/0288567 A1 to Lin et al. (“Lin”) in view of U.S. Patent Publication No. US 20130343764 A1 to Coffey et al. (“Coffey”).

As to claim 1, Lin discloses a method implemented by a first switch, the method comprising:
detecting a plurality of terminal identifiers stored in a plurality of optical modules, wherein each of the optical modules connects to one of a plurality of stack ports of the first switch, and wherein each of the optical modules is located at a first end of an optical cable (Examiner’s Note: There are two separate entities here: 1) an optical cable with at least a first end and 2) a first switch that is performing this detecting step of identifying terminal identifiers stored within an optical module that is at one end of the optical cable that is plugged into a stack port.
With that in mind, Lin discloses of an overall system that includes multiple stackable switches (or devices) that can identify and track the port information regarding the stack ports that are connected to each of the devices/switches within the system.  Each stacking port’s status can be identified and propagated to each of the other stacked switches in this system (e.g., Lin: Figs. 1, 2, 5-8, and ¶¶ 48-51 and 63-64).
While Lin does not expressly further disclose of the optical cable that has the optical storage module(s) at each end, Coffey more expressly discloses and provides that aspect, with regards to an optical fiber cable, with a module at each end of the cable, where the module has storing capabilities at either end (128 and 132), to store ; and
assigning, when all values of the terminal identifiers are a same value and when the same value is a pre-defined specified value, different switch identifiers to N stackable switches along a selected direction from two possible directions (Lin’s Figs. 5-8 for example covers the concept of going through all the stacked switches and initializing the connection entries of the ports, going through each of them, across all the stacked switches’ ports, and they can all be set to the same value starting out (e.g., null or empty or 0).  The contents and records are all tracked and if there’s any update, it would be captured and reflected in the iterative process.  In Fig. 8, step 810 for example teaches/suggests that in tracking the connected ports, from the plugged in cables, the contents can be tracked, along with incremental serial numbers.  In other words, this is applied and helps to identify the particular stacked switch and corresponding stack port, as those serial numbers are incrementally applied/assigned.  And of course, the direction is again either up/down or left/right as Lin discloses of multiple possible topologies (e.g., Lin: ¶¶ 29, 36, 48-51, and 63-64),
wherein the two possible directions are opposed to each other (once again, based upon Lin’s disclosure of the possible configurations, either up/down or left/right are both possibilities with opposing directions, e.g., Lin: ¶ 29),
wherein the selected direction is from the first switch to a second switch connected to the first stack ports (the iterations are going in a loop in a chosen direction, going from one port of a first stack switch to another port of a second stack switch, e.g., Lin: Figs 1, 2, and 5), and
wherein N is greater than or equal to 2 (Lin discloses of 1 through M number of stackable switches, which is 2 or more, e.g., Lin: Figs. 1 and 2).
Once again, based upon Coffey’s teachings regarding the distinct optical cable, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Coffey’s teachings of the optical cables within Lin’s overall system and teachings.  One of ordinary skill in the art would have been motivated to combine the teachings because when combined and incorporated within Lin’s overall system, the modules at each end of the cables can be used to store any data, whether it is the AOM/PLI/media information or port information or other types of data contents used within Lin’s systems.  And therefore, the stacked switches can detect the data that is stored within the plugged in optical cable that connects between at least two of the stacked switches (i.e., 100(1) to 100(M) or 200(1) to 200(M), etc.. 

claim 3, Lin in view of Coffey further discloses the method of claim 1, wherein the one of the plurality of stack ports is a non-dedicated stack port (Lin discloses of non-dedicated stack ports in the sense they can all be initialized and start out null or empty), and wherein the optical cable is a stack cable (Coffey’s teachings would provide/supply the optical cable that can be used within stacked switches).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings).

As to claim 4, Lin in view of Coffey further discloses the method of claim 1, wherein a first optical module of the optical modules is located at a second end of the optical cable, wherein the second end is opposite the first end, wherein the first optical module stores no terminal identifier (Following claim 1, from the first limitation, “each of the optical modules is located at a first end of an optical cable” and now a “first optical module” is identified as the second end of the optical cable, which is the other opposite end to the first end of the optical cable that also has an optical module, and wherein that end doesn’t have a unique label at the moment.  
With that in mind, while Lin does not expressly disclose of the optical cable itself, Correy more expressly discloses of the optical cable that has storage modules at each end of the cable. And Coffey discloses of at least one example wherein data is not stored within the storage module, at the end of the cable (¶ 38).  This would suffice or from Lin’s teachings, if the other end is connected to a port that has no stored data yet. Either way, would read upon this limitation feature.
.

As to claim 5, Lin in view of Coffey further discloses the method of claim 1, wherein a first optical module of the optical modules is located at a second end of the optical cable, wherein the second end is opposite the first end, wherein the first optical module stores a first terminal identifier of the terminal identifiers, and wherein a first value of the first terminal identifier is not the pre-defined specified value (Following claim 1 and similar to claim 4, but in this variation, the optical cable from Coffey’s teachings now has some stored terminal or connected port information, which is now not equal to the pre-defined null or empty value.  This would have been obvious as Lin discloses of examples when the system goes through iterating loops to update the connected ports information (e.g., Lin: Figure 8).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings).

As to claim 6, Lin in view of Coffey further discloses the method of claim 1, wherein a position of each of the optical modules in the optical cable is distinguished by a terminal appearance (While Lin does not elaborate on this feature, Coffey more expressly discloses of attribute information (e.g., color, shape, and/or image) that can be used by the system, e.g., Coffey: ¶ 32).
.

As to claim 7, Lin in view of Coffey further discloses the method of claim 6, wherein the terminal appearance comprises a terminal color, a terminal shape, a terminal pattern, or a terminal character (While Lin does not elaborate on this feature, Coffey more expressly discloses of color, shape, and/or image, e.g., Coffey: ¶ 32).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings.

As to claim 8, see the similar corresponding rejection of claim 1.

As to claims 10-14, see the similar corresponding rejection of claims 3-7 respectively.

As to claim 19, see the similar corresponding rejection of claim 1.
 
As to claim 21, Lin further discloses the first device of claim 19, wherein the one of the plurality of stack ports is dedicated for stacking (Lin discloses of a system made up of stacked switches with stack ports, e.g., Lin: Figs. 1 and 2).

claim 22, Lin further discloses the first device of claim 19, wherein the one of the plurality of stack ports is for communicating with other devices in a stack (e.g., Figs. 1 and 2).

As to claim 23, Lin further discloses the first device of claim 22, wherein the stack comprises the N stackable devices behaving as a single device (the system is made up of M number of stacked switches, e.g., Lin: Figs. 1 and 2).

As to claim 24, Lin further discloses the first device of claim 19, wherein the pre-defined specified value is 0 or 1 (e.g., Lin: Fig. 5, step 508 and 510).

As to claim 25, see the similar corresponding rejection of claim 24.

As to claim 26, see the similar corresponding rejection of claim 24.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30am-3:00pm (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455